Title: To George Washington from Major General Thomas Conway, 10 January 1778
From: Conway, Thomas
To: Washington, George



sir
At Benjamin Bartholomew’s [Pa.]10th January 1778

I remain in a state of inaction untill such time as your Excellency Will think fitt to employ me. I understand that your aversion to me is owing to the Letter I Wrote to general Gates. I have made you a candid answer upon that subject, and such an answer as must satisfy you and every man of a Liberal Disposition. there is not a subaltern in europe but What will Write to his friends and acquaintances and mentionn freely his opinion of the Generals and of the army; but I never heard that the Least notice Was taken of these Letters. must such an odious and tyrannical inquisition beginn in this country? must it be introduc’d by the commander in chief of this army rais’d for the Defence of Liberty, it can not be, and I am satisfy’d you never had such thoughts.
supposing you, sir, to be What I am sure you Do not mean nor Wish to be, supposing you to be an absolute, King, yet it Would be more Generous, more to your Glory and interest, to Despise the Vile reports of any officious sycophant, than to gratify your resentment against any officer concern’d in such reports.
I Do not pretend, sir, to be a consummate General but as an old sailor Knows more of a shipp than admirals who have never been at sea, Long experience and constant practice made me think that I could in some Measure be a helping hand in putting your army upon a Better footing, and in correcting the many abuses of Which no one is more sensible than you are.
I can not Believe, sir, neither Does any officer in your army believe that the objection to my appointment originates from any Body Living but from you. for since three foreign officers who did not serve here, or else Where as Long as I Did, have been promoted Without Difficulty, I have and every one has reason to conclude that my promotion would have been as acceptable had you seam’d to give it the Least countenance.
but, the two receptions you honour’d me with, when I paid you my respects, the Dissatisfaction you testify’d as the resolves of congress, were more than sufficient to incense the officers and to encourage them to

an opposition. your Dispositions towards me, sir, have been clear, and the very Behaviour of some Gentlemen of your family did not permitt me nor any one else to entertain the Least Doubt of them.
I have told you, sir, and have the honour to repeat to you that I do not wish to Give you or any officer in the army the Least uneasiness. since you will not accept of my services, since you can not bear the sight of me in your camp, I am very readdy to goe Where ever congress thinks proper and even to france. and I solemnly Declare that far from resenting the undeserv’d rebuke I met with from you, I shall Do every thing in my power to serve this cause. these are the true sentiments with Which I remain sir your Excellency’s Most obedt humble Servant

Ths Conway

